Citation Nr: 1118699	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a biopsy scar of the left thigh.

2.  Entitlement to a rating in excess of 10 percent for a biopsy scar of the left gastrocnemius.

3.  Entitlement to a rating in excess of 10 percent for a biopsy scar of the right gastrocnemius.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted a single 10 percent rating for service-connected biopsy scars of the left thigh, left calf, and right calf.  

In July 2009, the RO issued a rating decision awarding a 20 percent rating for service-connected scars under revised rating criteria for the skin that became effective October 23, 2008.  In August 2009, the RO found that it committed clear and unmistakable error in applying the revised criteria to the Veteran's claim, as the claim for increase was received prior to October 23, 2008, and the Veteran did not expressly request consideration under the new criteria.  Therefore, the RO issued a new rating decision assigning a separate 10 percent rating for each of the Veteran's service-connected scars, effective February 4, 2008, the date of receipt of the claim for increase.  As that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of service connection for neurologic disability of the lower extremities and an orthopedic disability of the lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.
FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's left thigh scarring has been manifested by subjective complaints of tenderness and clinical findings of a superficial scar measuring less than 144 square inches accompanied by tenderness to palpation and light coloring.  No elevation or depression of the surface contour, tissue loss, inflammation, or edema has been shown.  Nor has there been any evidence of instability or other functional loss, or adherence to the underlying scar tissue. 

2.  Throughout the pendency of this appeal, the Veteran's left calf scarring has been manifested by subjective complaints of occasional tenderness and clinical findings of a superficial scar measuring less than 144 square inches accompanied by tenderness to palpation and light coloring.  No elevation or depression of the surface contour, tissue loss, inflammation, or edema has been shown.  Nor has there been any evidence of instability or other functional loss, or adherence to the underlying scar tissue. 

3.  Throughout the pendency of this appeal, the Veteran's right calf scarring has been manifested by subjective complaints of occasional tenderness and clinical findings of a superficial scar measuring less than 144 square inches accompanied by tenderness to palpation.  No discoloration, elevation or depression of the surface contour, tissue loss, inflammation, or edema has been shown.  Nor has there been any evidence of instability or other functional loss, or adherence to the underlying scar tissue. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left thigh scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008). 

2.  The criteria for a rating in excess of 10 percent for left calf scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

3.  The criteria for a rating in excess of 10 percent for right calf scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505  (2007).

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done.  Therefore, the Board has no authority to consider those revisions in deciding this claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002). 

The Veteran, in written statements and in testimony before the Board, asserts that he is entitled to higher ratings for his service-connected scars.  Specifically, the Veteran has asserted that his scars are tender, particularly the one located on his left thigh, and that they interfere with his everyday life in that he cannot drive a standard transmission automobile because of the motions required of his legs.

An August 2009 rating decision granted a 10 percent rating for a left thigh scar, a 10 percent rating for a left calf scar, and a 10 percent rating for a right calf scar, effective February 4, 2008, the date the Veteran's claim for increased ratings was received.  Throughout the pendency of the appeal, the Veteran's scars have been rated under Diagnostic Code 7804, which pertains to unstable or painful scars.  Other applicable diagnostic codes include Diagnostic Codes 7801 (scars other than head, face, or neck, that are deep or that cause limited motion), 7802 (superficial scars other than head, face, or neck, that do not cause limited motion), 7803 (superficial, unstable scars), and 7805 (other scars, rated on limitation of function of affected part).   38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provides for a maximum 10 percent disability rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A maximum 10 percent rating can also be awarded under Diagnostic Codes 7802 and 7803 where the evidence shows superficial scars greater in area than 144 square inches (929 square centimeters), or unstable superficial scars.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2008).  As the Veteran is already in receipt of a 10 percent rating each for his left thigh scar, left calf scar, and right calf scar, however, he is not entitled to a higher rating under either of those rating codes.  Furthermore, the evidence does not show that the Veteran's scars have an area of more than 144 square inches or are unstable.

Under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep or that cause limited motion if the area or areas exceed 6 square inches (39 square centimeters).  A 20 percent rating is warranted if the area or areas exceed 12 square inches (77 square centimeters).  A 30 percent rating is warranted if the area or areas exceed 72 square inches (465 square centimeters).  A 40 percent rating is warranted if the area or areas exceed 144 square inches (929 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  38 C.F.R. § 4.118, DC 7801 (2008). 

Here, VA treatment records dated from July 1997 to September 2009 document ongoing complaints of bilateral leg pain and cramping, but are negative for complaints or clinical findings specific to the Veteran's scarring on the left thigh, left calf, and right calf.  

The Veteran was afforded a VA scars examination in May 2008 in which he complained of increased pain associated with his scarring.  Physical examination revealed a vertical scar on the left thigh anteriorly measuring 6 centimeters by 5 millimeters.  The scar was lighter than the surrounding skin and tender to palpation.  There was no adherence to the underlying tissue and no underlying soft tissue damage.  Nor was there evidence of limitation of motion or loss of function, or ulceration or breakdown of the skin over the scar.  A vertical scar was also noted on the left calf posteriorly measuring 1.5 centimeters by 6 millimeters.  The scar was lighter in color than the surrounding skin and tender to palpation.  There was no adherence to underlying tissue, underlying soft tissue damage, or ulceration or breakdown of skin over the scar.  Nor was there limitation of motion or loss of function.  Finally, a vertical scar was noted on the right calf posteriorly measuring 3 centimeters by 1 centimeter.  The scar was tender to palpation.  The scar was the same color as the surrounding skin.  As with the other scars on his left lower extremity, there was no adherence to underlying tissue, underlying tissue damage, or ulceration or breakdown of skin over the scar.  Nor were there any other findings of limitation of motion or functional loss. 

Thereafter, the Veteran testified during a March 2011 hearing that, at times, the scar on his left upper thigh was so tender that he could not touch it or have anything rub against it.  He also reported that he slept with a pillow between his legs at night.  During the hearing, an irregularly-shaped scar approximately the size of a 50-cent piece was objectively noted on the right calf, and a scar approximately the size of a dime was objectively noted on the left calf.

The Board finds that the Veteran is not entitled to a higher rating for scarring of his left thigh, left calf, or right calf.  None of the clinical findings during the relevant appeals period demonstrates that any of his scars are deep or cause limited motion and exceed 12 square inches (77 square centimeters) in area.  Accordingly, the Board finds that a higher rating of 20 percent is not warranted under Diagnostic Code 7801 for any of the Veteran's service-connected scars.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Nor is a higher rating warranted on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The Board acknowledges that the Veteran has complained of tenderness that is severe at times in the vicinity of his left thigh scarring, and tenderness of a lesser severity in the areas of his bilateral calf scarring.  However, the May 2008 examiner expressly found that there was no evidence of limitation of motion or other functional limitation specifically attributable to his scars.  Thus, the Board has no basis to assign a rating in excess of 10 percent under Diagnostic Code 7805 because limitation of function of the affected areas is not objectively shown by the evidence of record.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In sum, the weight of the credible evidence demonstrates that a rating in excess of 10 percent is not warranted for the Veteran's left thigh scar, his left calf scar, or his right calf scar.  The Board has considered whether a higher rating might be warranted at any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that a rating in excess of 10 percent has not been warranted since date of receipt of the claim for increased rating.  As the preponderance of the evidence is against the claims for an increased rating, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected scar disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional symptoms such as limited motion, which has not been shown at any point during the appeal period.  The Board acknowledges that the Veteran has reported that he is unable to drive a standard transmission automobile due to his service-connected scars and that his scars interfere with his everyday life.  The Board also acknowledges the Veteran's statement in his July 2009 substantive appeal that due to pain in his legs, he was unable to walk and had to quit his job.  However, the Veteran did not attribute that leg pain to his scars.  The medical evidence of record does not show that the Veteran's scars cause functional limitations or limited motion, and the evidence does not show that that the scars cause unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Rather, the medical evidence and the Veteran's March 2011 hearing testimony support that the Veteran's lower extremity complaints are unrelated to scarring, and instead, relate to other disabilities, neurological and orthopedic, of the lower extremities for which the Veteran is seeking service connection.  Those claims have been referred to the RO for appropriate action.

Therefore, the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2010).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23, 353 (Apr. 30, 2008).

Here, the RO sent correspondence in March 2008; rating decisions in September 2008, July 2009, and August 2009; and, a statement of the case in July 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2010 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims, and the Veteran has not asserted that his scar disabilities have worsened since his May 2008 examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.












	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for a biopsy scar of the left thigh is denied.

Entitlement to an evaluation in excess of 10 percent for a biopsy scar of the left calf (gastrocnemius) is denied.

Entitlement to an evaluation in excess of 10 percent for a biopsy scar of the right calf (gastrocnemius) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


